     Case: 3:18-cv-50418 Document #: 27 Filed: 03/05/19 Page 1 of 4 PageID #:175



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

                                                       )
Antionette M. Hobson
                                           ,           )
                               Plaintiff(s),           )
                                                       )       Case No. 3:18-cv-50418
v.                                                     )       Magistrate Judge Iain D. Johnston
                                                       )
                                                       )
Ocwen Loan Servicing, LLC et al
                                           ,           )
                               Defendant(s).           )

                              JOINT INITIAL STATUS REPORT

     The parties submit this joint initial status report in advance of the initial status hearing set
for March 12, 2019         .

         All parties who have appeared shall join in the filing of this initial status report. An
initial status report must still be filed even if filed unilaterally.

1.     Nature of the Case Including Legal Issues, Factual Issues, and Affirmative Defenses.

For claims by or against only some parties, identify which.
Plaintiff's claims are founded on Defendants' alleged violation of the Fair Credit
Reporting Act, 15 U.S.C. § 1681 et seq.; Ocwen Loan Servicing, LLC's alleged violation
of Regulation X, which implements the provisions of the Real Estate Settlement
Procedures Act, 12 C.F.R. § 1024 et seq.; Ocwen Loan Servicing, LLC's alleged
violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.; and
Ocwen Loan Servicing, LLC's alleged violation of the Illinois Consumer Fraud and
Deceptive Business Practices Act, 815 ILCS 505/1 et seq.



2.     Parties and Service

Identify each individual plaintiff:

Antionette M. Hobson
     Case: 3:18-cv-50418 Document #: 27 Filed: 03/05/19 Page 2 of 4 PageID #:176



Identify each individual defendant and the status of service. If more space is needed, attach
additional pages to the end of this report.

                                             Date           Date            Answer Due or
Defendant                                    Served         Appeared        Date Answered
Ocwen Loan Servicing, LLC                     01/07/19       01/11/19       02/28/19

Equifax Information Services, LLC             01/07/19       01/29/19       01/29/19

Experian Information Solutions, Inc.          01/07/19       01/28/19       02/27/19




For each defendant not served, describe the efforts to serve that defendant. If more space is
needed, attach additional pages to the end of this report.

Defendant                                    Efforts to Serve




List any potential party the defendant(s) may seek to add as a third-party defendant.

Third-Party Defendant                        Basis of Liability




3.     Status of Settlement Discussions and the Potential for Settlement

Plaintiff is in settlement discussions with both Equifax Information Services, LLC and
Experian Information Solutions, Inc.




                                               -2-
     Case: 3:18-cv-50418 Document #: 27 Filed: 03/05/19 Page 3 of 4 PageID #:177



4.    Identify any Parallel Cases (including but not limited to possible MDL litigation,
underlying criminal proceedings, or related litigation).

Case Name                     Case #         Court          Nature of Proceeding




5.     Identify all Pending or Anticipated Motions

Motion (including docket number                                             Date Filed or
if already filed)                                                           Anticipated




6.     Discovery

During the initial status hearing the Court will likely set a deadline for submitting a proposed
case management order at a later date. To help guide that discussion, the parties shall provide
their best estimates formed after reasonable investigation and inquiry of the amount and scope of
discovery in response to the following questions:

The plaintiff(s) anticipate(s) taking about 
                                            5 depositions of fact witnesses.

                                                                  1 treaters who are either
For claims involving medical conditions, the plaintiff has about 
(check one) all located in or near the Rockford/Chicago areas, or includeV treaters located
outside the Rockford and Chicago areas such as                                              .

The plaintiff(s) (check one) anticipate(s) using about      retained expert witnesses,
or do(es) not anticipate retaining expert witnesses.
                                              4 depositions of fact witnesses. That number does
The defendant(s) anticipate(s) taking about 
not include any of the depositions the plaintiff(s) anticipate(s).
                                                          1
The defendant(s) (check one) anticipate(s) using about  retained expert witnesses,
or Go(es) not anticipate retaining expert witnesses.

The parties anticipate that fact discovery (which includes treating physician depositions)
                 8 months.
will take about 



                                               -3-
      Case: 3:18-cv-50418 Document #: 27 Filed: 03/05/19 Page 4 of 4 PageID #:178



7.        Consent to the Magistrate Judge

(Must check one)

                       All parties have appeared and will file a written consent to proceed before
                       the Magistrate Judge for all purposes.

                       Not all parties will consent to proceed before the Magistrate Judge.



PLAINTIFF(S)                                     DEFENDANT(S)
Antionette M. Hobson                              Equifax Information Services, LLC
                                                  Experian Information Solutions, Inc.
                                                  Ocwen Loan Servicing, LLC

By:                                              By:
/s/ Joseph S. Davidson                            /s/ Lewis Perling (Equifax)
                                                  /s/ Allison L. McQueen (Experian)
                                                  /s/ Joseph D. Kern (Ocwen)




Rev. 2/2017




                                               -4-
